Citation Nr: 1602686	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  15-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a right knee injury, status-post arthroscopy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the left knee, status-post arthroscopy, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than May 14, 2013, for the grant of special monthly compensation (SMC) based on aid and attendance.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with a thoracic compression fracture.

5.  Entitlement to an effective date earlier than March 26, 2013, for the grant of service connection for degenerative disc disease of the lumbar spine with a thoracic compression fracture.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013, September 2014, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In November 2010, the Veteran submitted a claim for entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the right and left knee disabilities and entitlement to an increased initial evaluation for the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first filed a claim for SMC based on aid and attendance in October 2006.  In a December 2006 rating decision, the RO denied the claim.  In August 2007, the Veteran submitted a notice of disagreement with the decision.  

2.  In an April 2008 statement, the Veteran indicated that he wanted to withdraw his appeal.  In a September 2008 statement, the Veteran indicated that he wanted to effectively withdraw his April 2008 withdrawal and continue the appeal.  

3.  The September 2008 statement was developed as a petition to reopen the claim for SMC based on aid and attendance.  In a March 2009 rating decision, the RO continued its previous denial of SMC based on aid and attendance.  The Veteran was notified of the March 2009 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.

4.  In an October 2013 rating decision, the AOJ granted entitlement to SMC based on aid and attendance from September 11, 2013, the date of a VA aid and attendance examination.  

5.  In a November 2013 rating decision, the AOJ granted an earlier effective date of May 14, 2013, for SMC based on aid and attendance, based on a May 14, 2013 VA primary care note.  

6.  The Veteran first filed a claim for service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities, in March 2002.

7.  In a final May 2002 rating decision, the RO denied service connection for a back disorder.  The Veteran was notified of the May 2002 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination.

8.  The RO granted service connection for degenerative disc disease of the lumbar spine with a thoracic compression fracture in a June 2015 rating decision.  The RO established an effective date of March 26, 2013, the date of receipt of the claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 2013, for a grant of SMC based on aid and attendance have not been met. 38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2015).

2.  The criteria for an effective date earlier than March 26, 2013, for the grant of service connection for degenerative disc disease of the lumbar spine with a thoracic compression fracture have not been met. 38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The issues being decided herein arise from disagreement with the effective date assigned upon the grant of SMC for aid and attendance in an October 2013 rating decision, which was reconsidered and an earlier effective date of May 14, 2013 was assigned, and for the grant of service connection for a lumbar spine disability in a June 2015 rating decision.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  In addition, the Veteran was afforded multiple VA examinations in connection with his claims for SMC for aid and attendance and for an increased rating for his lumbar spine disability.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

As previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in September 2015.  The undersigned clearly set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the dates of the Veteran's initial claims for SMC and service connection for his lumbar spine, and the progression of his service-connected disabilities.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In addition, awards of aid and attendance will be effective the date of receipt of claim or date entitlement arose, whichever is later, except as provided in 38 C.F.R. § 3.400(o)(2).  38 C.F.R. § 3.401(a)(1).  Under 38 C.F.R. § 3.400(o)(1), an earlier effective date may be assigned based on when an increased was factually ascertainable.  Additionally, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

For the period on appeal, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 18, 519 (1996).

SMC

SMC is payable if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. 
§ 3.350(b) (2015).  Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The Board notes that the Veteran is currently service-connected for major depression, pulmonary embolism, hypertension, a right knee disability, a left knee disability, a lumbar spine disability, and bilateral lower extremity radiculopathy. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that, May 14, 2013, is the proper date for the grant of special monthly compensation (SMC) based on aid and attendance.

Historically, the Veteran submitted a claim for special monthly compensation based on aid and attendance in October 2006.  In a December 2006 rating decision, the RO denied the claim.  In August 2007, the Veteran submitted a notice of disagreement with the decision.  However, in an April 2008 statement, he indicated that he wanted to withdraw his appeal.  He subsequently submitted another statement in September 2008 indicating that he wanted to effectively withdraw his April 2008 withdrawal and continue the appeal.  Therefore, he contends that he was entitled to SMC based on aid and attendance from 2006.  

Initially, the Board notes that the Veteran and his wife's arguments that an effective date beginning in 2006, based upon his initial claim for SMC based on aid and attendance, should be assigned is not warranted. 38 C.F.R. § 3.400.  As noted above, the Veteran and his wife acknowledged that the initial claim, dated in October 2006, was withdrawn in April 2008; however, they contended that the withdrawal was withdrawn via statements submitted in September 2008.

The regulation governing withdrawal of appeals, is clear and unequivocal.  See 38 C.F.R. § 20.204.  A withdrawal may be made by an appellant or authorized representative, must be in writing (unless on the record at a hearing), must identify the veteran and appellant if other than the veteran, must include veteran's file number, must state the appeal is withdrawn (if the appeal involves multiple issues the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn), must be filed at the AOJ (unless the appellant has been notified that the file was transferred to the Board), and is effective when received by the AOJ (or the Board in a case in which the appellant was notified of file transfer to the Board).  38 C.F.R. § 20.204(a), (b)(1)-(3).  Withdrawal is deemed a withdrawal of a NOD and of a substantive appeal (if filed), but does not preclude filing of a new NOD and substantive appeal as to the issues withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."  38 C.F.R. § 20.204(c).  When a claim is withdrawn, "it ceases to exist; it is no longer pending and it is not viable."  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

Here, the Veteran's letter, received on April 25, 2008, stated "I.... want to withdraw my appeal for SMC (Aid [and] Attendance)."  The statement contained the Veteran's name, file number, and was addressed to the AOJ prior to the Veteran receiving any notification that his file was transfer red to the Board.  As such, the Veteran filed a withdrawal effective April 25, 2008.  In September 2008, the AOJ received letters from the Veteran attempting to recant the withdrawal in question; however, a withdrawal of a withdrawal is not allowed under either the VA regulation, 38 C.F.R. § 20.204, or the Court's jurisprudence.  See Hanson, 9 Vet. App. at 31.

As noted, however, the regulation provides that withdrawal of an appeal does not preclude filing a new NOD, provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  In regards to timeliness, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination.  38 C.F.R. 
§ 20.302.  In this case a December 2006 letter informed the Veteran of the denial of his claim for SMC based on aid and attendance or housebound status.  Thus the time period for filing a timely NOD concluded in December 2007, precluding the Veteran's September 2008 letters from being construed as timely NODs. 

Finally, the Board acknowledges the Veteran and his wife's arguments that the Veteran withdrew his claim based upon misinformation from an employee at the RO.  While this may be true and unfortunate, the Board is bound by the law and is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, on April 25, 2008, the AOJ received a withdrawal of appeal of the Veteran's claim of entitlement for SMC based upon aid and attendance.  Once the withdrawal was received the Veteran's appeal ceased to exist, was no longer pending, and no longer viable.  The Veteran's letters received in September 2008 could not withdraw the withdrawal as the Veteran's claim had effectively ceased to exist as of April 25, 2008.  As such, the Board notes that the Veteran's first letter received in September 2008 was a claim to reopen and it was developed as such.  Specifically, in a March 2009 rating decision, the RO continued its previous denial of SMC based on aid and attendance.  The Veteran did not appeal this decision.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran and his representative have not specifically alleged CUE in the March 2009 rating decision.  Based on the foregoing, the Board concludes that the March 2009 rating decision became final, and there is no outstanding CUE motion.  

In August 2012, the Veteran submitted another claim for SMC based on aid and attendance.  A review of the claims file indicates that the Veteran's wife reportedly filed a claim for SMC based on aid and attendance in May 2012. See August 2012 report of contact.  The Board has considered the Veteran's wife's contention that she submitted a petition to reopen a claim for SMC for aid and attendance in May 2012.  However, a review of the record does not reveal any claims or statements indicating an intent to reopen the claim for SMC for aid and attendance prior to August 2012.  There is a presumption of regularity under which it presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran (or, in this case, his wife) or his representative are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity. Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  There is no evidence, except for the Veteran's wife's allegation, to support a finding that the RO did not properly associate a May 2012 claim for SMC for aid and attendance with the Veteran's claims file.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity.

The Board has carefully reviewed the record in order to determine if there was an earlier pending petition to reopen the claim for SMC for aid and attendance, prior to August 2012, but has identified no such document, nor has the Veteran pointed to any communication evidencing an intent to reopen the claim. See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Therefore, the Board concludes that a formal or informal petition to reopen the claim was not received prior to the petition received in August 2012.  Therefore, the next issue is what is the date that entitlement arose.

In a November 2012 rating decision, the RO denied entitlement to SMC based on aid and attendance or housebound status.  The RO noted that, in a September 2012 VA aid and attendance or housebound status examination, the examiner found that the Veteran did not require the regular assistance of another person in attending to the ordinary activities of daily living or the assistance or another in protecting himself from the ordinary hazards of his daily environment due to his service-connected disabilities.  The examiner noted that the Veteran was not restricted to his immediate vicinity and he was not hospitalized.  The examiner also found that the Veteran traveled in a personal auto with his wife, ambulated without assistive devices with a normal gait, and was able to read, watch television, toilet, bathe, feed, dress, and protect himself from hazards independent of others.  The September 2012 VA examination took place after the Veteran filed his August 2012 claim for SMC based on aid and attendance, and all other evidence of record indicates that entitlement arose after the receipt of the claim. 

In an October 2013 rating decision, the AOJ granted entitlement to SMC based on aid and attendance effective September 11, 2013, the date of a VA aid and attendance examination.  In the September 2013 VA examination report, the examiner noted that, due to the Veteran's service-connected bilateral knee disabilities, the Veteran required the regular assistance of another person in attending to the ordinary activities of daily living.  The examiner noted that the Veteran was unable to drive for long distances, he was unable to ambulate without the assistance of either a one prong care or a walker, and he was unable to bathe or dress independently due to instability of station secondary to the tendency of both of his knees to give way.

Thereafter, the AMC issued another rating decision in November 2013 and awarded an earlier effective date of May 14, 2013, for SMC based on aid and attendance, based on a May 14, 2013 VA primary care note.  In the May 2013 VA treatment note, the Veteran reported that he was concerned about several recent falls related to his service-connected knee disability.  

A review of the VA and private treatment records associated with the record that are dated prior to May 2013 document that the Veteran was able to ambulate without assistance.  See February 2013 VA treatment notes.  In fact, in a February 2013 VA orthopedic note, a VA physician noted that, following Synvisc injections to his bilateral knees, the Veteran was "able to sit up, stand up[,] and then walk and leave under his own power and control without difficulty."  The Board notes that the first instance that the Veteran indicated that he was having increased difficulty with his service-connected disabilities that may have necessitated aid and attendance was not documented until the May 2013 VA primary care note, in which the Veteran indicated that he was "[m]ostly concerned about several recent falls."

In summary, the date of entitlement is May 14, 2003 when and the date of the claim is August 2012.  Therefore, the currently assigned effective date of May 14, 2013, for the grant of SMC based upon aid and attendance is proper.  As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than May 14, 2013, for the grant of SMC based upon aid and attendance, the claim is denied. 38 U.S.C.A. § 5107(b).

Lumbar Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that March 26, 2013, is the proper date for the grant of an initial evaluation of 20 percent for degenerative disc disease of the lumbar spine with thoracic compression fractures.

Historically, the Veteran submitted a claim for service connection for a back condition secondary to his service-connected knee disabilities in March 2002.  In a May 2002 rating decision, the RO denied the claim.  The Veteran was notified of this decision, but he did not appeal it or submit any evidence within the one-year appeal period.  Therefore, the decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran and his representative have not specifically alleged CUE in the May 2002 rating decision.  Based on the foregoing, the Board concludes that the May 2002 rating decision became final, and there is no outstanding CUE motion.  

After the May 2002 rating decision, the Veteran first submitted a petition to reopen his claim of entitlement to service connection for back conditions secondary to his service-connected knee disabilities in a March 2013 substantive appeal for unrelated issues.  

The Board has carefully reviewed the record in order to determine if there was an earlier pending petition to reopen the claim for service connection for a back disorder, but has identified no such document, nor has the Veteran pointed to any communication evidencing an intent to reopen the claim. See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Therefore, the Board concludes that a formal or informal petition to reopen the claim was not received prior to the petition received in March 2013.    

In a June 2015 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine with a thoracic compression fracture, effective from March 26, 2013, the date of the receipt of the petition to reopen the claim.  

With regard to the date that service connection for a lumbar spine disability arose, it is not entirely clear from the lay and medical evidence of record when exactly the disorder began.  During the September 2015 hearing, the Veteran's spouse stated that an earlier effective date beginning in 2012 would have been sufficient based on a February 10, 2012 magnetic resonance imaging (MRI) study that documented the Veteran had a compression fracture and L5 and S1 stensosis disc disease. See, e.g., hearing transcript at pages 8, 11.  In any event, the date of claim (March 26, 2013) is clearly later in time than the date the disability arose.  Thus, the currently assigned effective date of March 26, 2013, for the grant of service connection for degenerative disc disease of the lumbar spine is proper.

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 26, 2013, for the grant of service connection for degenerative disc disease of the lumbar spine with a thoracic compression fracture, the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than May 14, 2013, for the grant of SMC based on aid and attendance is denied.

An effective date earlier than March 26, 2013, for the grant of service connection for degenerative disc disease of the lumbar spine with a thoracic compression fracture is denied.


REMAND

Remand is required for current examinations. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  At the Board hearing in September 2015, the Veteran asserted that his symptoms were more severe than those reflected in the most recent VA Disability Benefits Questionnaires (DBQs) dated in August 2014 and April 2015.  In addition, with respect to the August 2014 VA examination, the Veteran's wife has repeatedly asserted that the examination was inadequate, and the Veteran and his wife both requested a new VA orthopedic examination with a magnetic resonance imaging (MRI) study of the Veteran's knees at the Pensacola VA Medical Center (VAMC). See September 2014 statements.  

Specifically, during the September 2015 hearing, the Veteran contended that he was "basically immobile" due to his service-connected knee and lumbar spine disabilities.  See hearing transcript, p. 15.  In addition, during the hearing, the Veteran's wife indicated that the Veteran's lumbar spine disability affected his breathing.  Id. at 19.  Further, at the hearing, the Veteran submitted copies of private treatment notes that documented that he had torn the meniscus in his left knee since he was lasted examined by VA.  Id. at 21.

Accordingly, the Veteran should be scheduled for VA examinations to assess the current severity and manifestations of his lumbar spine and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and bilateral knee disabilities.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the VA Gulf Coast Healthcare System, to specifically include the Mobile VA Outpatient Clinic, Biloxi VAMC, and Pensacola VAMC, and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination at the Pensacola VAMC to ascertain the current severity, and manifestations of his bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed; however, current MRI findings should be included in the examination report.  The examiner must review the entire claims file, including the VA treatment records, VA examination reports, and private treatment records.  The examiner must provide an explanation for all opinions expressed.

The examiner must comment on the severity of the Veteran's bilateral knee disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria, including range of motion in degrees.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

In addition, examiner should indicate whether or not the service-connected knee disabilities require the use of assistive devices.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, he or she should state when pain begins on range of motion testing.

In addition, the VA examiner is requested to assess any additional functional loss due to pain during flare-ups.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination at the Pensacola VAMC to ascertain the current severity, and manifestations of his lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records, VA examination reports, and private treatment records.  The examiner must provide an explanation for all opinions expressed.

The examiner must comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria, including range of motion in degrees.  In particular, the examiner should note whether there is any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner must also indicate whether the Veteran's lumbar spine disability causes difficulty breathing.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


